Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Allen Xue on 6/2/2021.
Claims 1, 4, 6, 11, 14-19, 21-25 are allowed. 
The application has been amended as follows: 
In the claims:
 1. (Currently amended A glycosylated oxalate decarboxylase, wherein: the oxalate decarboxylase is derived from edible fungi of Agrocybe, the glycosylated oxalate decarboxylase has an enzyme activity at the pH value of 1.5-7.5; the optimal pH value of the enzyme activity of the oxalate decarboxylase is pH 2.5-3.0; when the oxalate decarboxylase is at the optimal pH value, the optimal activity is 20-200 U/mg;
the activity at the pH value of 1.5-2.0 is greater than 10% of the optimum activity and the specific activity is more than 2 U/mg;
the activity at the pH value of 2.0-5.5 is more than 30% of the optimal activity, and the specific activity is more than 6 U/mg; and
the oxalate decarboxylase is inductively produced by the following liquid fermentation method: after 2-5 days of in a fermentation broth of the edible fungi ; and continuously cultured 7-10 days.
17.  (currently amended) –line 1 -after “culturing” add of .
19. (currently amended) 2nd to last line delete “a in its place.
20. (canceled). 
Reasons for Allowance 
The following is an examiner’s statement of reasons for allowance: The closest prior art is Cowley US9795657, however Cowley does not teach the claimed glycosylated decarboxylase having the claimed optimal and specific activities. The claimed invention has a significantly higher activity than that of Cowley and is inductively produced in the presence of manganese ions. The enhanced activity is unexpected over the prior art. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY MAUREEN GOUGH whose telephone number is (571)272-0697.  The examiner can normally be reached on M-Thu 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.








/TAEYOON KIM/           Primary Examiner, Art Unit 1632